JUD

Case: 1:20-cr-00299 DoturtenPP's Filed: 06/17/20 Page 1 of 1 PagelD #:5

JUN 17 2020 if O9OCR 299F Clow

Magistrate Judge Jantz

 

““" +THOMASG.BRUTON UNITED STATES DISTRICT COURT
CLERK, U.S. DISTRICT COURTNORTHERN DISTRICT OF ILLINOIS

10.

DESIGNATION SHEET FOR CRIMINAL PROCEEDINGS

Is this an indictment or information arising out of offenses charged in one or more
previously-filed complaints signed by a magistrate judge? No

la. If the answer is “Yes,” list the case number, the title of the earliest filed
complaint, and the assigned judge: n/a

lb. Should this indictment or information receive a new case number from the
court? Yes

Is this an indictment or information that supersedes one or more previously-filed
indictments or informations? No

2a. If the answer is “Yes,” list the case number and title of the earliest filed
superseded indictment or-information and the name of the assigned judge
(Local Rule 40.3(b)(2)): n/a

Is this a re-filing of a previously dismissed indictment or information? No

Is this a case arising out of the failure of the defendant to appear in a criminal
proceeding in this Court? No

Is this a transfer of probation supervision from another district to this District? No
What level of offense is this indictment or information? alone

Does this indictment or information involve eight or more defendants? No

Does this indictment or information include a conspiracy count? No

Identify the type of offense that describes the count, other than any conspiracy count,
with the most severe penalty: Other Federal Statutes (ID

List the statute of each of the offenses charged in the indictment or information.
18 U.S.C. § 1001(a)(2)

s/ Barry Jonas

JORDAN MATTHEWS

BARRY JONAS

Assistant United States Attorneys

Coat
